No. 380-82553-2013
                                                                                                                                                     0'\     -.-...
                                                                                                                                                             ()                   >-
                                                                                                                                     C
                                                                                                                                                                           (J')   ~
                                                                                                                                                             f..f)         ~.::   ::}
The State of Texas                                          §            In the       380th District _ _ _ Court                                                       -' . 'J
                                                                                                                                                                                  .....
                                                            §                                                                                         0'\                             l
                                                                                                                                                                                  ~-~ 1

                                                                                   !!~INF cr
                                                                                                                                                             ~-C~!'
v.                                                                                                                                                    ::IC
                                                            §            of    FILED
                                                            §           5th COURT OF APPEALS . - :
Rac..tt~al Meachell Matbgw?.
Defendant
                                                            §
                                                   Collin County, Texas
                                                            §
                                                                            DALLAS, TEXASt.n ,- ~-
                                                                        2/25/2015 9:27:02
                 TRIAL COlTRT'S CF.RTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
                                                                                   -.;....

                                                                                   ~
                                                                              LISA MATZ
                                                                                            N
                                                                                           AM
                                                                                            CD
                                                                                            w
                                                                                            a.,_
                                                                                                   .......J
                                                                                                                                      -·                     ... " I   -




                                                                                                                                                                      ·-·~
                                                                                                                                                                             )
                                                                                                                                                                             )        ~

                                                                                                                                                                                      ~




!.judge ofthe trial court, certify this criminal ca.o;e:
                                                                                Clerk       Ln
                                                                                                                                                     -                            w


     !XI   is not a plea-bargain case, and the defendant has the right of appeal. (or]
     0     is a plea-bargain case. but matters were raised by written motion filed and ruled on before trial and not
           withdrawn or waived. and the defendant has the right of appeal. [or]
     0     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
           appeal. [or]
     0     is a plea-bargain case, and the defendant has NO right of appeal. [or]
     0     the defendant has waived the right of appeal.


         SIGNED THIS         Z.,.O       day of _ . _        _,f,_E:~J""--'--._ _ _ _. 20_l~.



                                                                       JUDG · PRESIDING

     I have received a copy of this certification. l have also been informed of my rights concerning any appeal of this
     criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 of the Texas
     Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals's
     judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition for
     discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2. I acknowledge that. ifl wish to appeal
     this case and if I am cnritled to do so, it is my duty to inform my appellate attorney. by written communication. of
     any change in the address at which I am currently living or any change in my current prison unit. I understand that,
     because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
     lose the opportunity to file a prose petition for discretionary review.




     Defendant
                                                                         1l11L1\.!.....-....f-tl- - = - -
                                                                       Defendant's Attorney
     Printed Name: _ _ __                                              Printed Name: KARA FITI.
     Address: _ _ _ __
                                                                                                ------·····--
                                                                       State Bar No.: 24032180                                    ·····················-
                                                                       Address: 1333 w. McDermott Dr.~ ....st...e-......2,..0..._0_ __
                                                                                        Allen Tex~"'-s-'-7~52,.,0""6'----------

     Telephone No.: _ _·--··-·····                                     Telephone No . .469-519-2725
     Fax No. (if any): ·············------                             Fax No. (if any): 469-385~.8.8.12....... _ _ _ __


*"A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every ca~e in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant--a defendant may appeal only: (A) those matters that were raised by written motion tiled
and ruled on before trial, or (B) after getting the trial coun's permission to appeal.'' TEXAS RULE OF APPELLATE PROCEDURE
25.2(a)(2).




Revised: l0illi20ll